                      UNITED STATES DISTRICT COURT
                    FOR THE DISTRICT OF RHODE ISLAND

                                   )
TARA LEIGH PATRICK a/Ida           )
CARrviEN ELECTRA; DENISE           )
MILANI a/k/a DENISE TRLICA;        )
JAI!VIE EDMONDSON· LONGORIA;       )
JENNIFER vV ALCOTT a/k/a           )
JENNIFER ARCHULETA; INA            )
SCHNITZER a/k/a JORDAN CARVER; )
LUCY PINDER; and ROSA ACOSTA,  )
                                )         C.A. No. 18·494-JJM-PAS
    Plaintiffs,                 )
                                )
    v.                          )
                                )
THE CADILLAC LOUNGE, L.L.C. and )
NANCY L. SHAPPY,                )
                                )
    Defendants.                 )
     ____________________ )

                                   )
ANDRA CHERI MORELAND aik/a         )
ANA CHERI; ARIANNY CELESTE         )
LOPEZ; TARA LEIGH PATRICK a/k/a    )
CARMEN ELECTRA; JAIME              )
EDMONDSON-LONGORIA; JESSICA        )
HINTON a/k/a JESSA HINTON;         )
MARIANA DAVALOS; ROSA              )
ACOSTA; and TIFFANYTOTH GRAY       )
a/Ida TIFFAI\TY TOTH,              )
                                          C.A. No. 19·L193·JJM-PAS
                                   )
    Plaintiffs,                    )
                                   )
    v.                             )
                                   )
ATWELLS REALTY CORP. and           )
GERARD DISANTO II,                 )
                                   )
    Defendants.                    )
                  ______________ )
                           MEMORANDUM AND ORDER

JOHN J. MCCONNELL, JR., Chief Judge, United States District Court.

       Plaintiffs in these related cases are well·known professional models.

Defendants Cadillac Lounge and Atwells Realty Corporation (d/b/a Club Desire) are

adult entertainment establishments and Defendants Nancy Shappy and Gerard

DiSanto II are owners of these two businesses, respectively. Plaintiffs filed their

complaints in Soptomber 2019, alleging that they are not affiliated with these

businesses and yet Defendants misappropriated and intentionally altered their

images to create a false impression to consumers that each Plaintiff worked at,

endorsed, or were otherwise associated or affiliated with these establishments when

that was false. According to tho complaints, their images appeared in advertisements

for these two clubs between February 2012 through March 2019. Plaintiffs bring

claims under tho Lanham Act, 15 U.S.C. § 1125(a)(1)(A & B) (false association and

false advertising); R.I. Gen. Laws §§ 9·1·28 for unauthorized use of name, portrait, or

picture; R.I. Gen. Laws §§ 9·1·28.1 for Right to Privacy; common law right of

publicity; 1 and state common law claims for defamation, negligence, conversiOn,

unjust enrichment, and quantum meruit.

      Tho Cadillac Lounge and Club Desire move for partial dismissal, asserting that

the statute of limitations bars all of some of the Plaintiffs' claims and some of tho

claims of tho remaining Plaintiffs. ECF No. 12 (C.A. No. 19·494), ECF No. 9 (C.A.



      1  Defendants move to dismiss Plaintiffs' Count Four for common law right to
                                                                                          r
publicity. In their opposition, Plaintiffs concede that this claim should be dismissed.
The Court therefore DISMISSES Count Four of Plaintiffs' Complaints.
                                                                                          l
                                          2
 No. 19·493). Individual defendants Nancy L. Shappy and Gerard DiSanto II also

move to dismiss all claims against them for failure to state a claim.

       The Lanham Act Claims (Counts 1 and 2)

        Congn)ss did not include a statute of limitations in the Lanham Act. and no

federal or state court has set a statute oflimitations in a Lanham Act case. The Court

will not ignore the plain wording of the statute and declines to inappropriately

legislate by writing a limitations period into the Lanham Act where there is none.

       There is a body of casolaw, however, whore courts have used the doctrine of

laches in determining whether a Lanham Act claim should be dismissed because it

was "untimely" filed. J~?ndy Cmp. v. Jl1alone & lf.vde, Inc., 769 F.2d 362, 365 (6th

Cir. 1985); Conopco, Inc. v. Cfllnpbell Soup Co., 95 F. 3d 187, 191 (2d Cir. 1996)

("[b]ecause the Lanham Act establishes no limitations period for claims alleging

unfair competition or false advertising, and because there is no corresponding federal

·statute of limitations, [courts] look to 'tho most appropriate' or 'the most analogous'

state statute of limitations for laches purposes."); See, e.g:, Saratoga Vichy Sp1ing

Co., Inc. v. Lehman, 625 F.2d1037, 1040 (2d Cir. 1980).

       Defendants point to R.I. Gen. Laws § 9·1·14(b) as the most analogous state

statute and seek application of its three·year statute of limitations, arguing that it

applies because Plaintiffs' claims are rooted in personal injuries, which are covered

by§ 9·1·14(b). But here, Defendants have not plod a laches defense and affirmatively

state that they "do not presently seek judgment on the ground of laches." So because

there is no statute of limitations for the Lanham Act and because laches is not being




                                           3
asserted, the Court will not apply § 9-1-H(b)'s three-year statute of limitations to

Plaintiffs' federal claims.     Defendants' Motion to Dismiss on these grounds is

DENIED.

       State Statutory and Common Law Claims (Counts 3, 5, 6, 7, and 8)

       The Rhode bland General Assembly did not write a statute of limitations into

H.I. General Laws§§ 9-1-28 and 9-1-28.1 outlining violations of the right to privacy

and unaut.hmized use of name, portrait,    01'   picture either. Defendants also advocate

that the three·yoar limitation sot forth in§ 9·1-H(b) covering "injuries to the person"

be extended to the so two sections and to Plaintiffs' common Ia w claims for

defamation, negligence, and conversion. Application of this statute of limitations

would result in a bar to Plaintiffs' claims related to images published more than three

years before the filing- of these suits.

       Plaintiffs arg-ue that§ 9·1·14(b)'s three-year statute of limitations does not

apply to tho statutory violations or common law claims alleged in their complaint

because those claims do not relate to injuries to their persons, but to damage of their

pmpert.y because their name, image, and reputation are valuable assets. They also

argue that the continuing tmt doctrine applies to their facts so a wooden application

of the three-year statute of limitations would be enor. "Under the continuing tort

doctrine, where a tort involves a continuing or repeated injury, the limitations period

docs not begin to nm until the elate of the last injury or the date the tortious acts

cease." Boudremi v. Automatic Temperature Controls, Inc., 212 A.3cl 594, 602 (R.I.

2019) (quoting 54 C.J.S. Continuing Torts§ 223 at 258 (2010)).           The statute of




                                           4
limitations should be tolled, Plaintiffs argue, because Defendants engaged in a

continuing,    predatory,   and   exploitative   advertising   scheme    based   on   the

misappropriation of their images.

       The Court declines to read a statute of limitations into statutory sections that

do not have them. i\nd because there are insufficient facts now known to test the

theory of the continuing tort doctrine, Defendants' motion on these grounds is

DENIED WITHOUT PREJUIDCE and may be renewed after discovery is completed.

       Equitable Claims (Counts 9 and 10)

       Defendants also move to dismiss Plaintiffs' unjust enrichment and quantum

meruit claims, arguing that they derive from a common law right that Rhode Island

law docs not recog·nize, citing fTIJJson v. UTCLabs, LLC, C.A. No. 15·101S, 2017 vVL

~l324759,   at *4·5 (D.IU. April 27, 2017).       HIJJson rested its conclusion on an

interpretation of New York law and acknowledged that the Rhode Island Supreme

Court has not directly answered whether the statutory claims here are exclusive such

that equitable claims are not allowecl.2 The Com·t must conclude that if the Rhode

Island Supreme Court believed that the state privacy statute preempted all common

law claims, it would have so explicitly stated. That type of constraint is within the

province of either the Rhode Island General Assembly or state courts, not this Court




      2 Moreover, the :Magistrate Judge in Wilson found that tho plaintiff in that case
sought to disguise an equitable claim as a statutory claim, justi(ying its conclusion
that he could not do both. It is not clear from the allegations in Plaintiffs' complaints
here that they seck to do the same; their unjust enrichment and quantum meruit
allegations differ from their right to privacy allegations.


                                            5
in this case. Therefore, this Court declines to dismiss Plaintiffs' unjust enrichment

and quantum meruit claims.

       Claims Against Nancy L. Shappy and Gerard DiSanto II

       Plaintiffs have sued Nancy L. Shappy and Gerard DiSanto II in their capacity

as principals, owners, and/or CEOs of the Cadillac Lounge and Club Desire, alleging

that they arc liable because they maintained operational control over those

businesses, including all advertising relating thereto.         There arc no further

allegations made against either Ms. Shappy or Mr. DiSanto directly.

      Ms. Shappy and Mr. DiSanto cannot be hold personally liable simply as a

principal, owner, or officer of a limited liability corporation. Escude Cruz v. Ortlw

Plmrm. CmyJ., G19 F.2d 902, 907 (1st Cir. 1980) (quoting LolN1to v;     Ptzv Less Drug
Stores, 2Gl F.2d<10G, 408-09 (lOth Cir. 1958)) ("merely being an officer or agent of a

corporation does not render one personally liable for a tortious act of tho

         . ") . But "if an officer or agent of a corporation directs or participates
corporat.wn

actively in the commission of a tortious act or an act from which a tort necessarily

follows or may reasonably be oxpoctocl to follow, he is personally liable to a third

person for injuries proximately resulting therefrom." Id. An officer or an agent must

give "[s]pecific direction or sanction of, or [have] active participation or cooperation

in, a positively wrongful act of commission or omission which operates to the injury

or prejudice of tho complaining party" in order "to generate individual liability in

damages." Id. Here, Plaintiffs fail to plead enough plausible facts to siipport the

legal conclusion that Ms. Shappy or !VIr. DiSanto directed, sanctioned, or actively




                                           G
participated or cooperated in, a positively wrongful act of commission or omission that

injured tho Plaintiffs. Defendants' Motions to Dismiss Ms. Shappy and !VIr. DiSanto

are GRANTim.

Conclusion

      The Comt GRANTS IN PART and DENIES IN PART Defendants' Motions to

Dismiss. All claims against Defendants Nancy L. Shappy and Gerard DiSanto II are

dismissed. The Tvlotions to Dismiss are otherwise denied. ECF No. 12 (C.A No. 19-

494), ECF No. 9 (C.A. No. 19-493).




John J. McConnell, Jr.
Chief Judge
United States District Court

January 21, 2020




                                           7
